Fourth Court of Appeals
                                San Antonio, Texas
                                     August 25, 2021

                                   No. 04-21-00264-CR

                                    Sheldon BARNES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

          From the Criminal District Court, Magistrate Court, Bexar County, Texas
                              Trial Court No. 2021CR4518
                      Honorable Andrew Carruthers, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on August 25, 2021.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2021.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court